Motion granted and decision and order entered February 25, 1977 amended by adding the following memorandum: In dismissing the indictment we have considered the unavailability of evidence by which the crimes charged in the indictment may be proved, the prejudice to defendant resulting from the lengthy delay in bringing the prosecution to trial and other factors, all of which constrain us to dismiss as a matter of discretion in the interests of justice (see People v Clayton, 41 AD2d 204; and cf. People v Belkota, 50 AD2d 118). Present—Marsh, P. J., Simons, Dillon, Goldman and Witmer, JJ.